NIX, Justice
(dissenting).
In the instant case appellant claims the lower court erred in allowing into evidence a police officer’s testimony that after appellant was arrested, he requested the opportunity to confer with counsel. After our decisions in Commonwealth v. Stafford, 450 Pa. 252, 299 A.2d 590 (1973), and Commonwealth v. Haideman, 449 Pa. 367, 290 A.2d 765 (1972), it is unquestionable that this constitutes reversible error if appellant’s claim is properly preserved for appellate review. I dissent from the Court’s per curiam order because I believe the issue was properly preserved for our consideration.
At trial, during the course of the Assistant District Attorney’s direct examination, the following occurred:
“Q. Now, at the time, the moment you told the defendant that he was under arrest for robbery, what, if anything, did he say?
A. The defendant only stated—
MISS MARTIN: Objection, your Honor.
*169THE COURT: What is the basis of your objection?
MISS MARTIN: I’d like to know for what purpose the statement is being entered, your Honor.
THE COURT: I’ll overrule your objection. It’s part of the res gestae.
MISS MARTIN: I take exception to that.
BY MR. KOGAN:
Q. At the time you informed the defendant that he was under arrest for robbery, what, if anything did he say?
A. All he said was that he wanted to speak to his attorney.”
Appellant’s trial counsel, Ms. Martin, objected and, although it was not necessary,1 took a specific exception to the trial judge’s ruling. Her objection and subsequent question, “I’d like to know for what purpose the statement is being entered, your Honor,” go precisely to the heart of appellant’s claim. She was not objecting on the grounds of hearsay; 2 rather, asking the question which is the touchstone of an objection on the grounds of relevancy.
According to the leading evidentiary authorities, Wig-more and McCormick, the admissibility of a particular type of evidence depends upon its relevancy and probative value. Wigmore defines relevancy as, “None but facts having rational probative value are admissible.” 1 Wigmore, Evidence § 9-10 at 289-95 (3rd ed. 1940). McCormick suggests the following for determining relevancy, “. . . [d] oes the evidence offered render the *170desired inference more probable than it would be without the evidence? . . . Relevant evidence, then, is evidence that in some degree advances the inquiry, and thus has probative value, and is prima facie admissible.” McCormick, Evidence § 185 at 437-438 (2nd ed. 1972). We have accepted these basic definitions. Commonwealth v. Lippert, 454 Pa. 381, 311 A.2d 586 (1973).
We have held that no inference of guilt may be drawn from an accused’s assertion of a constitutional right. Commonwealth v. Stafford, supra; Commonwealth v. Haideman, supra. Therefore, it is clear that evidence that appellant sought to confer with counsel is not relevant on the issue of appellant’s guilt or innocence. Consequently, I believe the instant objection on grounds of relevancy was sufficient to preserve appellant’s claim for our consideration.3
Finally, under my understanding of the rules of evidence, appellant’s counsel was not required to move for a mistrial after her proper objection was overruled. This situation is clearly distinct from those instances where such an objection is sustained. In the latter cases, counsel must move for a mistrial and thereby inform the court of the client’s position that even though the court has sustained his objection, sufficient error remains to warrant a mistrial. In situations like the instant case, however, it would be futile to move for a mistrial after the trial judge has just overruled one’s objection and admitted the complained of evidence. By overruling the objection the court has, in effect, ruled that the evidence is admissible and appropriate. Given this ruling it would be a vain act to make a perfunctory motion for a mistrial. In Commonwealth v. Stafford, supra, there is no indication that appellant made a motion for a mistrial after objecting to the prosecutor’s closing remarks and *171yet we considered his claim. Therefore, I see no reason in precedent or logic to demand in the instant case that a futile perfunctory motion for a mistrial be made. Such a demand can only result in one more needless disruption of an orderly and efficient trial.
ROBERTS, J., joins in this dissent.

. According to Pennsylvania Rule of Criminal Procedure 1115(a): “Any ruling of the judge on an objection or motion made during the trial of any action or proceeding shall have the effect of a sealed exception in favor of the party adversely affected without the necessity of a formal request or notation made on the record.”


. The trial judge apparently construed the objection to be directed toward hearsay by ruling that the evidence was admissible as part of the res gestae, an exception to the hearsay rule.


. One could also object to the offer of such testimony on grounds that it is not admissible and, therefore, incompetent under our rulings noted in the text above.